DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and Claims
	Applicant’s submission filed 01/05/2021 has been entered. Claims 10-23 are pending. Claims 1-9 have been cancelled. Claims 24-57 are canceled as they are drawn to a nonelected invention, in an election made without traverse. 
	The double patenting rejection has been overcome by the terminal disclaimer filed 04/01/2021.
Terminal Disclaimer
The terminal disclaimer filed on 04/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,795,724 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Spenser Schwabe on 03/24/2021.
The application has been amended as follows: 
In the claims:
	In claim 10 line 13, “configured to be coupled” changed to “configured to be directly coupled”.
	In claim 17 line 6, “configured to be coupled” changed to “configured to be directly coupled”.
	Cancel claims 24-57 as they have been withdrawn without traverse as drawn to a nonelected invention.

REASONS FOR ALLOWANCE
Claims 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Coulthard (US 2010/0305490 A1) fails to show or make obvious the claimed elements as set forth in independent claims 10 and 17 and their dependent claims 11-16 and 18-23.
The prior art fails to disclose or fairly suggest peripheral portions of the upstream layer and the downstream layer configured to be directly coupled, of claims 10 and 17 in combination with the other elements of the invention recited in the claims. Coulthard teaches a diverter layer between the upstream and downstream layers of the device which would prohibit a direct coupling between the layers. It would not be obvious to one of ordinary skill in the art, to remove this layer without destroying the original reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781